Case 2:20-cv-00521-JDC-KK Document 36 Filed 01/25/21 Page 1 of 6 PageID #: 686




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


CHRISTINE GRIFFITH                                CASE NO. 2:20-CV-00521

VERSUS                                            JUDGE JAMES D. CAIN, JR.

MODULAR SECURITY SYSTEMS INC. ET MAGISTRATE JUDGE KAY
AL.


                              MEMORANDUM RULING

       Before the court is a Motion to Dismiss [doc. 4] filed under Federal Rule of Civil

Procedure 12(b)(6) by defendants Sasol Chemicals North America LLC, Sasol Chemicals

(USA) LLC, and Sasol (USA) Corporation (collectively, “Sasol”). Sasol seeks dismissal

of plaintiff’s claims on the grounds that it is plaintiff’s statutory employer and therefore

immune from tort liability under Louisiana law. Plaintiff opposes the motion and also

opposes its conversion for summary judgment under Rule 12(d). Doc. 32.

                                             I.
                                      BACKGROUND

       This suit arises from injuries allegedly suffered by plaintiff, who was employed by

Industrial Specialty Contractors, Inc. (“ISC”), on August 18, 2019. Plaintiff alleges that

she fell into a large, unguarded hole in the turnstile/parking lot area after badging out of

her shift at the Sasol chemical complex in Westlake, Louisiana. See doc. 1, att. 1, pp. 1–2.

She filed suit in the Fourteenth Judicial District Court, Calcasieu Parish, Louisiana, on

behalf of herself and her minor children against Sasol and other companies allegedly

responsible for the premises. Id. With consent of the other defendants, defendant Modular

                                            -1-
Case 2:20-cv-00521-JDC-KK Document 36 Filed 01/25/21 Page 2 of 6 PageID #: 687




Security Systems, Inc. removed the action to this court on the basis of diversity jurisdiction,

28 U.S.C. § 1332. Doc. 1.

         Sasol then filed the instant motion to dismiss, which was held in abeyance while the

court resolved a motion to remand filed by plaintiff. 1 Specifically, Sasol argues that it is

plaintiff’s statutory employer by virtue of its contract with ISC and is therefore immune to

plaintiff’s tort claims under the Louisiana Worker’s Compensation Act. Doc. 4, att. 1.

Plaintiff maintains that the motion is not cognizable under Rule 12(b)(6), because it relies

on matters outside of the pleadings – namely, the contract between ISC and Sasol – and

that the motion should not be converted into one for summary judgment because the parties

have not had adequate opportunity to conduct discovery in this matter. Doc. 32. She also

notes that intentional tort claims raised in her petition are outside the scope of this

immunity. Id. In its reply, Sasol argues that the motion is cognizable under either Rule

12(b)(6) or Rule 56 and that plaintiff has not adequately pleaded an intentional tort

exception to the broad immunity conferred under the LWCA. Doc. 35.

                                                         II.
                                            LAW & APPLICATION

         Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

upon which relief can be granted.” Such motions are reviewed with the court “accepting

all well-pleaded facts as true and viewing those facts in the light most favorable to the



1
  Plaintiff argued that removal was untimely under 28 U.S.C. § 1446(b) based on the service of the last defendant, but
defendants maintained that the removal window did not begin to run until their receipt of discovery indicating that the
amount in controversy exceeded $75,000 and that removal was timely under this window. See doc. 28. The magistrate
judge agreed with defendants’ arguments and recommended that the motion to remand be denied. Id. This court
adopted the report and recommendation. Doc. 31.

                                                         -2-
Case 2:20-cv-00521-JDC-KK Document 36 Filed 01/25/21 Page 3 of 6 PageID #: 688




plaintiff.” Bustos v. Martini Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the

plaintiff must plead enough facts ‘to state a claim to relief that is plausible on its face.’” In

re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Accordingly, the court’s task is not to

evaluate the plaintiff’s likelihood of success but instead to determine whether the claim is

both legally cognizable and plausible. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC,

594 F.3d 383, 387 (5th Cir. 2010).

       When reviewing such a motion, the court focuses on the complaint and its

attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir. 2012). The court can also

consider matters of which it may take judicial notice as well as documents referred to in

the complaint and central to the plaintiff’s claims. Hall v. Hodgkins, 305 Fed. App’x 224,

227 (5th Cir. 2008) (unpublished); In re Katrina Canal Breaches Litig., 495 F.3d at 205.

Pursuant to Federal Rule of Civil Procedure 12(d), a motion to dismiss filed under Rule

12(b)(6) may be converted into a motion for summary judgment under Rule 56 where it

relies on matters outside of Rule 12(b)(6)’s scope, as long as the court gives the parties a

“reasonable opportunity to present all the material that is pertinent to the motion.” Trinity

Marine Prods., Inc. v. United States, 812 F.3d 481, 487 (5th Cir. 2016) (quoting Fed. R.

Civ. P. 12(d)).

       Sasol’s motion relies on its contract with ISC, which was not attached to the

complaint. Sasol maintains that the motion is nonetheless reviewable under Rule 12(b)(6)

because the contract was attached to a peremptory exception filed by Sasol in the state



                                              -3-
Case 2:20-cv-00521-JDC-KK Document 36 Filed 01/25/21 Page 4 of 6 PageID #: 689




court and because the contractual relationship between Sasol and ISC is “necessarily

invoked” by the complaint.

       On Sasol’s first argument, Federal Rule of Evidence 201 and Fifth Circuit precedent

provide that the district court may take judicial notice of matters of public record, including

state court proceedings. Cinel v. Connick, 15 F.3d 1338, 1343 n. 6 (5th Cir. 1994); Basic

Capital Mgmt. Inc. v. Dynex Capital, Inc., 976 F.3d 585, 589 (5th Cir. 2020). As noted

above, however, the focus of Rule 12(b)(6) remains the complaint and its attachments.

Sasol asserts that it attached the contract in support of its own peremptory exception of no

right of action, which was pending in the state court at the time of removal. Doc. 4, att. 1,

p. 4 n. 10. Accordingly, Sasol’s desired expansion would allow it to incorporate evidence

submitted in support of its own affirmative defenses rather than that selected by plaintiff

in support of her factual allegations. The court declines to expand its review under 12(b)(6)

in this manner.

       On Sasol’s second argument, the complaint only provides that plaintiff was

employed by ISC and that she was completing a shift at Sasol’s facility when she was

injured on that property. There is no direct reference to the nature of plaintiff’s work at the

facility or how ISC employees came to be engaged there, much less any mention of rights

or duties assigned under any contract with Sasol. Additionally, all of plaintiff’s claims arise

under state tort law rather than any breach of contract theory. Finally, while Sasol also

contends that the relationship is referenced in its peremptory exception, Fifth Circuit case

law makes clear that only the complaint and its attachments are to be considered in

determining the proper scope. The hints in the complaint at a contractual relationship

                                             -4-
Case 2:20-cv-00521-JDC-KK Document 36 Filed 01/25/21 Page 5 of 6 PageID #: 690




between Sasol and ISC are too indirect to show that the contract was referenced in, let

alone central to, plaintiff’s complaint. Accordingly, the motion is only reviewable if the

court determines that it should be converted into one for summary judgment.

       As Sasol points out, courts have dismissed cases on grounds of statutory employer

grounds under Rule 56. That does not mean, however, that conversion of this motion into

one for summary judgment is proper. As noted above, such a conversion should only be

allowed where the parties have had a reasonable opportunity to present all material that is

pertinent to the motion. Trinity Marine Prods., Inc., 812 F.3d at 487. This action was filed

in the state court on January 17, 2020. Doc. 1, att. 1. Plaintiff maintains – and Sasol does

not refute – that Sasol’s peremptory exception was not filed until around April 13, 2020,

at the same time Sasol responded to plaintiff’s first discovery requests propounded with

the complaint. Doc. 32, pp. 3–4. The action was removed to this court on April 24, 2020,

and the instant motion to dismiss was filed six days later. Docs. 1, 4. Before plaintiff

responded, the motion was held in abeyance while the court addressed plaintiff’s motion

to remand, filed on May 14, 2020. Doc. 15. After the court denied the motion to remand,

it reinstated briefing deadlines on this motion on December 16, 2020. Doc. 31. The parties

timely filed their response and reply over the next 28 days. Docs. 32, 35.

       In the meantime, no scheduling conference has taken place. As plaintiff notes,

discovery would allow her to test the authenticity and scope of the Sasol/ISC contract

(which is dated from 2014, five years before plaintiff’s accident). It would also allow the

parties to test plaintiff’s allegations that Sasol knew or should have known of the hole and

the substantial certainty that it would cause injury, which the court views as sufficient to

                                            -5-
Case 2:20-cv-00521-JDC-KK Document 36 Filed 01/25/21 Page 6 of 6 PageID #: 691




state an intentional tort claim at this stage of the proceedings. See doc. 1, att. 1, pp. 2–4.

The timeline of this case shows that plaintiff has not had a reasonable opportunity to

conduct such discovery or present the resulting evidence, and that Sasol’s motion is

premature. Accordingly, the motion to dismiss will be denied.

                                             III.
                                       CONCLUSION

       For the reasons stated above, the Motion to Dismiss [doc. 4] will be DENIED,

without prejudice to any defendant’s right to reassert these grounds through a Motion for

Summary Judgment after adequate opportunity for discovery has passed.

       THUS DONE AND SIGNED in Chambers on this 25th day of January, 2021.



                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                             -6-
